DETAILED ACTION
Claims 1-15 are pending, and claims 1-11 are currently under review.
Claims 12-15 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/08/2021 has been entered.  Claims 1-15 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,354,414) in view of Mattes et al. (US 2006/0108712).
Regarding claim 1, Feygin et al. discloses an apparatus for additive manufacturing [abstract]; wherein said apparatus includes a platform (2), an enclosure structure, a spreader (25, 36), liquid dispenser (24), a separate laser heater (29), and carriage (18) that moves the platform (2) relative to the aforementioned enclosure and other additive manufacturing processing components [col.20-21, fig.2].  The examiner reasonably considers the 
Feygin et al. does not expressly teach that the actuator serves to move the chamber, layer forming station, and heating station relative to the build platform as claimed.  Rather, Feygin et al. discloses an apparatus wherein the build platform itself is moved relative to a stationary enclosure/layer forming station/heating station (ie. stationary tooling - moveable platform).  However, the claimed feature would have been obvious in view of the prior art.  Mattes et al. discloses an additive manufacturing apparatus, wherein it is known to provide a drive mechanism for movement of build containers relative to the additive manufacturing tooling (ie. stationary tooling - moveable platform) as well as movement of the additive manufacturing tooling while keeping the build platform stationary (ie. moveable tooling - stationary platform) [0041].  In other words, Mattes et al. discloses that additive manufacturing orientations of moveable tooling - stationary platform vs. stationary tooling - moveable platform are art-
Regarding claims 2-4, Feygin et al. and Mattes et al. disclose the apparatus of claim 1 (see previous).  Feygin et al. further teaches lateral or rotational movement of platform to specific locations for layer forming (24, 25, 26) and heating (29) [fig.2, 10].  Furthermore as stated previously, Mattes et al. suggests movement of the enclosure and tooling while keeping the platform stationary.  Thus, the suggested apparatus of Feygin et al. and Mattes et al. would be entirely capable of moving the chamber from a first position to a second position as claimed either laterally or rotationally.  See MPEP 2114.
Regarding claim 5, Feygin et al. and Mattes et al. disclose the apparatus of claim 4 (see previous).  The examiner reasonably considers the different areas of the spreader and liquid applier (24, 25, 26) and laser (29) to meet the limitations of “sub-chambers” (ie. an enclosed space or cavity) that are separate (ie. not joined together).
Regarding claims 6-7, Feygin et al. and Mattes et al. disclose the apparatus of claim 2 (see previous).  Feygin et al. further teaches the use of a second bonding laser which can be pulsed [col.11 ln.57-60, col.27 ln.33-52].  Again, the examiner submits that the suggested apparatus of Feygin et al. and Mattes et al. would be entirely capable of applying a radiation pulse and rotationally moving the chamber to a third position as claimed.  See MPEP 2114.
Regarding claims 9-10, the examiner notes that these claims merely combine the limitations of previous claims 1-3 and 6-7.  Accordingly, claims 9-10 are considered to be met by the combined disclosure of Feygin et al. and Mattes et al. for the reasons stated above.
Regarding claims 8 and 11, Feygin et al. and Mattes et al. disclose the apparatus of claims 1 and 9 (see previous).  Feygin et al. further teaches that a cover gas can desirably be introduced and circulated within the enclosure [col.13 ln.6-31].  The examiner notes that the gas of Feygin et al. is entirely capable of controlling an environmental condition as claimed.  See MPEP 2114.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. (US 2020/0016655) alone or in view of Feygin et al. (US 5,354,414).
Regarding claim 1, Crump et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a build plate (36), an area surrounding the apparatus enclosed by a housing (not shown), a spreader (80), a heating station (82), and a rotational drive that serves to move the tool support (16) relative to the material silos (30) [0054-0056, 0100, fig.1].  The examiner 
The examiner further notes that the recitations of “to spread a layer…”, “to apply a fusing agent…”, and “to apply energy…” are instances of functional language of the claimed apparatus which, upon further consideration, merely imparts a structure capable of performing said functions.  See MPEP 2114.  Accordingly, the examiner notes that the aforementioned apparatus components of the spreader, jetting head, and heating station of Crump et al. is entirely capable of performing the claimed functions absent concrete evidence to the contrary.  
Alternatively, the examiner notes that the housing of Crump et al. could also be envisioned by one of ordinary skill to be attached to the tooling components as depicted in Feygin et al. [fig.2].  Thus, the examiner notes that the prior art contains all of the claimed limitations, although not necessarily in a 
Regarding claims 2-3, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the apparatus of Crump et al. is entirely capable of rotationally moving the tooling support (16), including the space surrounding the tooling support and enclosed by the housing (ie. chamber) from a first position to a second position as claimed.  See MPEP 2114.
Regarding claim 4, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Feygin et al. further discloses that it is known to provide movement by lateral or rotational means [fig.2, 13].  In other words, Feygin et al. discloses that lateral and rotational movement are art-recognized equivalents that are both useful actuation of parts in additive manufacturing.  See MPEP 2144.06.  Therefore, it would have been obvious to one of ordinary skill to substitute rotational movement of Crump et al. for the lateral movement disclosed by Feygin et al. because it is obvious to substitute art-recognized equivalents disclosed to be useful for the same purpose.  
Regarding claim 5, the aforementioned prior art discloses the apparatus of claim 4 (see previous).  The examiner reasonably considers the different areas of 
Regarding claims 6-7, the aforementioned prior art discloses the apparatus of claim 2 (see previous).  Feygin et al. further teaches the use of a second bonding laser which can be pulsed depending on the material to be processed [col.11 ln.57-60, col.27 ln.33-52].  Therefore, it would have been obvious to one of ordinary skill to add a second pulsed laser depending on the material to be processed as taught by Feygin et al.  The examiner submits that the suggested apparatus of Crump et al. and Feygin et al. would be entirely capable of applying a radiation pulse and rotationally moving the chamber to a third position as claimed.  See MPEP 2114.
Regarding claims 9-10, the examiner notes that these claims merely combine the limitations of previous claims 1-3 and 6-7.  Accordingly, claims 9-10 are considered to be met by the combined disclosure of Crump et al. and Feygin et al. for the reasons stated above.
Regarding claims 8 and 11, the aforementioned prior art discloses the apparatus of claims 1 and 9 (see previous).  Crump et al. further teaches an air filtration system (160), which reasonably meets the claimed limitation of a gas circulation system [fig.1].  The examiner notes that the air filtration system of Crump et al. is entirely capable of controlling an environmental condition as claimed.  See MPEP 2114.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. (US 2020/0016655) alone or in view of Feygin et al. (US 5,354,414) as applied to claim 4 above, and further in view of Heugel et al. (US 2016/0243618).
Regarding claim 5, the aforementioned prior art discloses the apparatus of claim 4 (see previous).  The aforementioned prior art does not expressly teach separate sub-chambers as claimed.  Heugel et al. discloses that it is known to provide additive manufacturing components as separate, modular parts to allow for flexible adaptation to different manufacturing conditions [abstract, 0005-0006, fig.2].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of the aforementioned prior art by making each component (ie. spreader, heater, etc.) modular and separate to allow for flexible manufacturing conditions.  The examiner considers each modular component to be contained in a separate sub-chamber as disclosed by Heugel et al. [0026].
Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crump et al. (US 2020/0016655) alone or in view of Feygin et al. (US 5,354,414) as applied to claim 2 above, and further in view of Zehavi et al. (US 2017/0072467).
Regarding claims 6-7, the aforementioned prior art discloses the apparatus of claim 2 (see previous).  The aforementioned prior art does not expressly teach an irradiating station in addition to the heating station as claimed.  Zehavi et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a laser (110) located separately after a heater (111) which work in tandem to fuse material by elevating a powder temperature through the heater means and then fusing through the laser means [0056-0058, 
The examiner submits that the suggested apparatus of Crump et al., Feygin et al., and Zehavi et al. would be entirely capable of applying a radiation pulse and rotationally moving the chamber (as disclosed by Crump et al.) to a third position for a laser heating after initial heating (as disclosed by Zehavi et al.).  See MPEP 2114.  Specifically, it is noted that the laser control of Zehavi et al. is entirely capable of forming pulses [0039, 0056-0058].
Regarding claims 9-10, the examiner notes that these claims merely combine the limitations of previous claims 1-3 and 6-7.  Accordingly, claims 9-10 are considered to be met by the combined disclosure of Crump et al., Feygin et al., and Zehavi et al. for the reasons stated above.
Regarding claim 11, the aforementioned prior art discloses the apparatus of claim 9 (see previous).  Crump et al. further teaches an air filtration system (160), which reasonably meets the claimed limitation of a gas circulation system [fig.1].  The examiner notes that the air filtration system of Crump et al. is entirely capable of controlling an environmental condition as claimed.  See MPEP 2114.

Response to Arguments
The previous rejections made in the non-final office action mailed 6/08/2021 have been withdrawn.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734